 



Exhibit 10.7.4

RESIGNATION AND NON-COMPETITION AGREEMENT

     THIS RESIGNATION AND NON-COMPETITION AGREEMENT (the “Agreement”) is made
and entered as of the 11th day of November 2003, by and between Nextel
Communications, Inc. a Delaware corporation (the “Company,”), and Morgan E.
O’Brien (the “Executive”). This Agreement is effective on the date hereof for
purposes of Section 1, and for all other purposes as of the Effective Date, as
defined in Section 7(b) of the Release, attached hereto as Exhibit C.

     WITNESSETH:

     WHEREAS, the Executive is an employee of the Company and serves the Company
as the Vice Chairman of the Board of Directors and a member of the Board of
Directors of the Company (the “Board”); and

     WHEREAS, pursuant to the Nextel Communications, Inc. Amended and Restated
Incentive Equity Plan (the “Incentive Equity Plan”), the Company has granted
options to the Executive as set forth on and attached hereto as Exhibit A and
each such grant is governed and made subject to the terms and conditions of the
Incentive Equity Plan and each Nonqualified Stock Option Agreement evidencing
each such grant, as such terms and conditions are amended by Section 2(b)
herein; and

     WHEREAS, the Company and the Executive are parties to a Nextel
Non-Disclosure and Assignment of Inventions Agreement, dated August 27, 2003
(the “Confidentiality Agreement”, attached hereto as Exhibit B); and

     WHEREAS, as of the date of this Agreement, the Executive is a resident of
the State of Maryland;

     WHEREAS, the Company and the Executive agree that he will resign from
employment effective on the Resignation Date (as defined in Section 1 below);
and

     WHEREAS, the Company and the Executive desire to make provision for the
payments and benefits that the Executive will be entitled to receive from the
Company in consideration for the Executive’s obligations and actions under this
Agreement and in connection with such resignation; and

     WHEREAS, the Company and the Executive wish to resolve certain matters,
claims and issues between them arising from or relating to the Executive’s
service and employment with the Company, including resignation therefrom; and

     WHEREAS, the Company wants to ensure that the Executive will protect
Confidential Information (as defined in the Confidentiality Agreement) and will
not use the Executive’s knowledge and experience during the Non-Compete Period
(as defined below) to compete with the Company or solicit or employ any current
employee, officer or agent of the Company during the Non-Solicitation Period (as
defined below), as set forth herein; and

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the premises and the promises and
agreements contained herein and other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, and intending to be
legally bound, the Company and the Executive agree as follows:

     1.    Resignation. Effective on November 11, 2003 (the “Resignation Date”),
the Executive resigned his employment with the Company and will resign from all
other offices and directorships of each of the Company’s subsidiaries and
affiliates (other than to continue to serve as a director of Extend America
Investment Corp. during his Director Term (as defined below)), and resign from
any fiduciary position that the Executive holds at the request of the Company.
From the Resignation Date, the Executive will continue to serve as Vice Chairman
and a director of the Company during his term as director until the Company’s
May 2006 annual meeting of stockholders, or his earlier death or resignation
from the Board (the “Director Term”).

     2.    Compensation and Certain Benefits Matters. In consideration of the
promises of the Executive in this Agreement, including without limitation
Section 3, Section 4 and Section 5 hereof, and in consideration of the
Executive’s execution and delivery of the Release, attached hereto as Exhibit C,
with all periods for revocation having expired:

           (a)  Cash Payments and Health Benefits. The Executive will:



       (i)      receive from the Company his base salary in effect as of the
Resignation Date of five hundred twenty thousand dollars ($520,000) per annum
(the “Base Salary”) for a two (2) year period commencing on the Effective Date
and ending on November 17, 2005 (the “Severance Period”), (a total of one
million forty thousand dollars ($1,040,000.00)), which will be payable at the
times and in the manner consistent with the Company’s normal payroll schedule;



       (ii)     (i) during the Severance Period, continue participation in the
Company’s health care plans, on the same basis as other senior executives of the
Company; provided, however, that benefits otherwise receivable by the Executive
pursuant to this Section 2(a)(ii) will be applied against the maximum period of
continuation coverage provided under Section 4980B of the Internal Revenue Code
of 1986, as amended (the “Code”);



       (iii)    (A) receive from the Company full payment of any bonus award for
the bonus year ending December 31, 2003 under the Company’s annual bonus plan
(the “Bonus Plan”), which will be based on his minimum annual Target Bonus (as
such term is defined in the Bonus Plan) opportunity of 100% of his Base Salary
based on actual team and Company performance and; (B) receive from the Company
full payment of the target annual bonus award of five hundred twenty thousand
dollars ($520,000) for each of the next two (2) fiscal years (2004 and 2005),
which will be payable on or before February 28, 2005 and 2006 respectively; and



       (iv)    receive from the Company full payment of any remaining target
award opportunity under the Nextel Long-Term Incentive Plan effective January 1,
2002 (the “LTIP”) to which he would otherwise be entitled for the LTIP
performance

2



--------------------------------------------------------------------------------



 





  period that includes his Resignation Date (but not for any later performance
periods) at the greater of target or actual performance for such LTIP
performance period in accordance with the then existing terms of the LTIP, which
will not be payable until the Compensation Committee has determined that any
incentive targets have been achieved and the subsequent designated payout date
has arrived.

          (b)  Stock Options. Any provision in the Incentive Equity Plan and the
Nonqualified Stock Option Agreements to the contrary notwithstanding:



       (i)      (A) during the Director Term, the Executive will continue to
receive service credit for vesting in the currently unvested stock options
granted to the Executive by the Company and described on Exhibit A-1 attached
hereto and, except as provided in (B) below, any such vested options will remain
outstanding and exercisable for the duration of the Director Term and for
30 days thereafter, (B) if the Director Term ends by reason of the Executive’s
death, all stock options will vest immediately (to the extent not previously
vested) and all such stock options described on Exhibit A-1 will remain
outstanding and exercisable until the later of one year following the
Executive’s death or the end of the Director Term, and (C) stock options vested
and exercisable under (A) or (B) above will terminate automatically and without
further notice upon the expiration of such respective exercise periods;



       (ii)      (A) except as provided in (B) below, all vested options
described on Exhibit A-2 attached hereto will remain outstanding and exercisable
for the duration of Director Term and for 30 days thereafter, (B) if the
Director Term ends by reason of the Executive’s death, all stock options
described on Exhibit A-2 will remain outstanding and exercisable until the later
of one year following the Executive’s death or the end of the Director Term, and
(C) stock options exercisable under (A) or (B) above will terminate
automatically and without further notice upon the expiration of such respective
exercise periods; and



       (iii)      all other vested options not identified on Exhibit A-2 will
remain, in accordance with their terms, outstanding and exercisable for 30 days
following the Resignation Date and will terminate automatically and without
further notice in accordance with their terms.

            (c)  Office Furniture. The Company hereby transfers ownership and
title of the office furniture moved from the Nextel offices to Executive’s
offices as of the date of this Agreement.

            (d)  Wireless Phone. During his Director Term, the Company will
provide the Executive with the use of a wireless phone on the same basis as
other non-employee directors of the Board.

            (e) Reimbursement of Business Expenses. The Company will reimburse
the Executive for all reasonable business expenses properly incurred on or prior
to the Resignation Date and submitted in accordance with the Company’s policies.

3



--------------------------------------------------------------------------------



 



            (f)  Excess Parachute Payment. In the event the Company treats any
portion of the Executive’s payments or benefits hereunder as an “excess
parachute payment” within the meaning of Section 280G of the Code and such
payments or benefits would be subject to the excise tax imposed by Section 4999
of the Code (or any successor thereto), or any interest or penalties with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are collectively referred as the “Excise Tax”), the Executive will be
entitled to receive an additional payment or payments. Such additional payment
or payments will be an amount such that, after payment by the Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including any Excise Tax imposed upon such payment or payments equal to the
Excise Tax, the Executive retains a portion of the payment or payments equal to
the Excise Tax imposed on such payment or payments.

            (g)  The receipt of payments and benefits under this Section 2 will
have no effect on the Executive’s right, if any, to any benefits under other
employee benefit plan of the Company in which the Executive was an active
participant on or before the Resignation Date, other than The Nextel Severance
Benefits Plan (the “Severance Plan”), the Bonus Plan, the LTIP and the Incentive
Equity Plan and related Nonqualified Stock Option Agreements.

            (h)  In the event a “Change of Control” (as such term is defined in
the Incentive Equity Plan) occurs, then (i) all of the cash payments payable to
the Executive under Section 2(a)(i), (iii) and (iv) shall, at the election of
the Executive, be paid to the Executive in a lump sum as soon as practicable
following the Change of Control, and (ii) such of the Executive’s outstanding
but unvested options described on Exhibit A-1 that would vest during the
Director Term if the Director Term ended on the Company’s May 2006 annual
meeting of stockholders shall vest immediately in accordance with Section
4(g)(ii)(A) of the Incentive Equity Plan.

     3.          Non-Competition. In consideration of the compensation and
benefits payable to the Executive under Section 2, the Executive agrees to the
promises, terms and conditions set forth in this Section 3.

            (a)  The Executive covenants and agrees that for the period
commencing on the Resignation Date and ending on the later of the termination of
the Director Term and November 17, 2005 (the “Non-Compete Period”), he shall not
directly or indirectly, individually or on behalf of any other person or entity
do or suffer any of the following, engage or be interested in (whether as owner,
stockholder, investor, partner, lender, consultant, employee, agent, director or
otherwise):



       (i)          any business, activity or enterprise which offers mobile,
wireless telecommunications or services (including voice and data) in any state
or United States Territory in which any division or operation of the Company,
any of its subsidiaries or any affiliate of the Company or its subsidiaries
(collectively, the “Company Group”), or any other company in which the Company
Group owns an interest of 10% or more (the “Company Affiliated Group”) is
actively planning to or is providing wireless telecommunications services (such
geographic area, the “Territory”);

4



--------------------------------------------------------------------------------



 





        (ii)          any business, activity or enterprise which offers or is
planning to offer local area network services (e.g., “802.11” or
“Wi-Fi” wireless services) or engage in any other activity authorized by the
Federal Communications Commission (“FCC”) to provide “commercial mobile radio
service” as that term is defined by the FCC (47 C.F.R. § 20.3), “multichannel
multipoint distribution service” or “multipoint distribution service” as those
terms are defined by the FCC (47 C.F.R. § 21.2), “instructional television fixed
station” service as that term is defined by the FCC (47 C.F.R. § 74.901),
satellite devices, “private land mobile radio services,” which include public
safety radio channels, as defined by the FCC (47 C.F.R. § 90.15),
“industrial/business radio” channels as defined by the FCC (47 C.F.R. § 90.31)
and “specialized mobile radio” systems as defined by the FCC (47 C.F.R. § 90.7)
in the Territory; and



       (iii)          any business, activity or enterprise which is then
competing with or planning to compete with any business, product or service
conducted or offered by any member of the Company Group or the Company
Affiliated Group in any part of the Territory;

provided, however, that the Executive’s ownership of less than one percent (1%)
of any class of stock in a publicly traded corporation shall not be a breach of
this Section 3.

           (b)  the Executive acknowledges that during his employment with the
Company and his tenure as a director he was and will continue to be privy to
trade secrets and confidential information regarding the business of the Company
Group and Company Affiliated Group, which provides the Company Group and Company
Affiliated Group with a competitive advantage. Due to his unique and special
contributions to the Company Group in his positions as specified in Section 1,
he has been privy to, has assisted in creating and has been ultimately
responsible for every type of Confidential Information (as defined in
Section 5(b) below) generated by the Company Group and Company Affiliated Group,
so that his employment in any capacity for a competing business will create an
unreasonable and real risk of disclosure, inevitable or otherwise, of
Confidential Information; and

           (c)  the Executive further acknowledges that due to his valuable and
unique talents, skills and experience, the restrictions contained herein are
reasonable and will not deprive him of his ability to obtain commensurate
employment or work in a non-competing business activity or enterprise, and will
not impose an undue hardship on him; and

           (d)  the Executive further acknowledges that due to his senior
executive status at the Company and his valuable and unique talents, skills and
experience, he had access to and the right to control a broad range of
Confidential Information that would render it inevitable that his involvement in
a competing business (as set forth in Section 3(a) above) would require that he
use or disclose such Confidential Information in the performance of his duties
and would provide an unfair advantage to such competing business.

           (e) The Executive has carefully considered the nature and extent of
the restrictions upon him and the rights and remedies conferred upon the Company
under this Section 3 and this Agreement, and hereby acknowledges and agrees that
the same are reasonably

5



--------------------------------------------------------------------------------



 



required to protect the legitimate interests of the Company and do not confer a
benefit upon the Company disproportionate to the detriment to the Executive, and
that the new consideration received by the Executive under this Agreement is
adequate. The Executive acknowledges and agrees that the nature of Company
Group’s business is such that a nationwide restraint is reasonable and necessary
to the protection of the Company’s goodwill and confidential information.

     4.     Non-Solicitation. In consideration of the compensation and benefits
payable to the Executive under Section 2, the Executive agrees to the promises,
terms and conditions set forth in this Section 4.

            (a)  The Executive covenants and agrees that for the period
commencing on the Resignation Date and ending on the later of the termination of
the Director Term and November 17, 2005 (the “Non-Solicitation Period”), he will
not, directly or indirectly, individually or on behalf of any other person or
entity do or suffer any of the following:



       (i)          hire or employ, assist in hiring or employing, or otherwise
associate in business or assist in planning of any business with any person who
presently or at the Resignation Date is or has been in the immediately preceding
six months an employee, officer, representative or agent of any member of the
Company Group or solicit, aid, induce or attempt to solicit, aid, induce or
persuade, directly or indirectly, such person to leave his or her employment
with any member of the Company Group to accept employment with any other person
or entity; or



       (ii)          directly or indirectly induce any person who is an
employee, officer or agent of the Company Group to terminate such relationship;

provided, however, that the provisions of this Section 4(a) shall not apply to
conduct of the Executive with respect to his assistant, Gary Smith.

           (b)  For purposes of this Section 4, the term “solicit or induce”
includes, but is not limited to, (i) initiating communications with an employee
of the Company Group relating to possible employment, (ii) offering bonuses or
additional compensation to encourage an employee of the Company Group to
terminate his or her employment, and (iii) referring employees of the Company
Group to personnel, representatives or agents employed by competitors, suppliers
or customers of the Company Group.

     5.    Confidential Information; Statements to Third Parties.

           (a) The Executive acknowledges that he remains subject to the
Confidentiality Agreement. The Executive agrees that notwithstanding anything in
the Confidentiality Agreement to the contrary, Section 1(a) (“Nondisclosure”) of
the Confidentiality Agreement shall be in effect on a permanent basis. The
Executive further acknowledges and agrees that the Confidential Information of
the Company Group and Company Affiliated Group gained by the Executive during
the Executive’s association with the Company Group and Company Affiliated Group
was or will be developed by and/or for the Company Group and Company Affiliated
Group through substantial expenditure of time, effort and money and constitutes
valuable and unique property of the Company Group and Company Affiliated Group.

6



--------------------------------------------------------------------------------



 



           (b)  The Executive agrees that he will continue to keep in strict
confidence, and will not, directly or indirectly, at any time, disclose,
furnish, disseminate, make available, use or suffer to be used in any manner any
Confidential Information of the Company Group and Company Affiliated Group
without limitation as to when or how the Executive may have acquired such
Confidential Information. The Executive specifically acknowledges that
Confidential Information includes any and all technical and research data,
confidential business data and other information (including any and all
Proprietary Information (as defined in the Confidentiality Agreement)), whether
reduced to writing (or in a form from which information can be obtained,
translated, or derived into reasonably usable form), or maintained in the mind
or memory of the Executive and whether compiled or created by the Company Group
and Company Affiliated Group, which derives independent economic value from not
being readily known to or ascertainable by proper means by others who can obtain
economic value from the disclosure or use of such information, that reasonable
efforts have been put forth by the Company Group and Company Affiliated Group to
maintain the secrecy of Confidential Information, that such Confidential
Information is and will remain the sole property of the Company Group and
Company Affiliated Group, and that any use, or tangible or electronic retention
by the Executive of Confidential Information after the termination of the
Executive’s services for the Company will constitute a misappropriation of those
Companies’ Confidential Information.

           (c)  The Executive expressly covenants and agrees that he shall not
at any time, whether prior to or after the Resignation Date, directly or
indirectly, on any basis for any reason, use or permit third parties within his
control or authority or under his supervision the use of any trade secrets,
Confidential Information or proprietary information of, or relating to, the
Company Group and Company Affiliated Group, including, without limitation, data
and other information relating to any of their processes, apparatus, products,
software, packages, programs, trends in research, product development techniques
or plans, research and development programs and plans or any works and all
secrets, customer lists, lists of employees, sales representatives and their
territories, mailing lists, details of consultant contracts, pricing policies,
operational methods, marketing plans or strategies, business acquisition plans,
new personnel acquisition plans, designs and design projects and other
confidential business affairs concerning the Company Group and Company
Affiliated Group, in connection with any activity or business, whether for his
own account or otherwise, and will not divulge such trade secrets, Confidential
Information or proprietary information to any person, firm, corporation or other
entity whatsoever.

           (d) The Executive shall not be prohibited from divulging information
deemed to be trade secret or confidential or proprietary information of the
Company Group and Company Affiliated Group if: (i) the specific item of
information becomes generally available to the public without violation of this
Agreement, the Confidentiality Agreement or any other duty of confidentiality by
either the Executive or any other person causing the public disclosure of the
Confidential Information, (ii) if such disclosure is compelled by law, in which
event the Executive agrees to give the Company Group and Company Affiliated
Group prior written notice of any disclosure to be made pursuant to this
subsection (ii), and the Executive, at the Company’s expense, shall cooperate
fully with the Company Group and Company Affiliated Group to obtain protective
orders, confidential treatment or other such protective action as may be
available to preserve the confidentiality of the information required to be
disclosed, or (iii) to enforce any rights of the Executive hereunder.

7



--------------------------------------------------------------------------------



 



           (e)  The Executive further agrees that the Executive will return (to
the extent the Executive has not already returned on or before the Resignation
Date), in good condition, all tangible things and other property of the Company
Group and Company Affiliated Group, including, without limitation, (i)
confidential memoranda, notes, notebooks, drawings, lists (including, without
limitation, mailing and customer lists), records and other confidential
documents, property, documents and/or all other materials (including copies,
reproductions, summaries and/or analyses) which constitute, refer or relate to
Confidential Information of the Company, (ii) keys to the Company Group and
Company Affiliated Group property, (iii) files, (iv) computer programs and
files, and (v) blueprints or other drawings. The Executive further agrees that
he will purge any electronic copies of any property belonging to the Company
Group and Company Affiliated Group which has become intermingled with or stored
with any personally owned or controlled devices or files, and that by executing
this Agreement he is affirming that he has purged such files, has not caused the
circulation of such files to third parties, and retains no electronic or hard
copies of such files other than with respect to any such property held by the
Executive in his capacity as a director.

           (f)  The Executive further acknowledges and agrees that the
Executive’s obligation of confidentiality will survive, regardless of any other
breach of this Agreement or any other agreement, by any party hereto, until and
unless such Confidential Information of the Company Group and Company Affiliated
Group may be made publicly available in accordance with Section 5(d). The
Executive’s obligations under this Section 5 are in addition to, and not in
limitation or preemption of, all other obligations of confidentiality which the
Executive may have to the Company under the Confidentiality Agreement, the
Company’s policies, general legal or equitable principles or statutes and which
will remain in full force and effect following the Resignation Date.

           (g)  The Executive will not, directly or indirectly, make or cause to
be made any statements to any third parties intentionally criticizing or
disparaging the Company Group and Company Affiliated Group or commenting on the
character or business reputation of the Company Group and Company Affiliated
Group in a manner adverse to the Company Group and Company Affiliated Group. The
Executive further hereby agrees that, without the prior written consent of the
Board, unless otherwise required by law, the Executive will not (x) publicly
comment in a manner intentionally adverse to the Company Group and Company
Affiliated Group concerning the status, plans or prospects of the business of
the Company Group and Company Affiliated Group or (y) publicly comment in a
manner intentionally adverse to the Company Group and Company Affiliated Group
concerning the status, plans or prospects of any existing, threatened or
potential claims or litigation involving the Company Group and Company
Affiliated Group; provided, however, that nothing herein shall be interpreted to
preclude honest and good faith reporting by the Executive to appropriate Company
Group and Company Affiliated Group representatives or as required by law or
compulsory process.

           (h)  The Company will comply with its policies regarding public
statements with respect to the Executive.

           (i) The Executive’s obligations hereunder are subject to and
qualified by his fiduciary obligations as a director during the Director Term.
Except as otherwise prohibited herein, nothing shall prevent the Executive from
writing about or giving speeches on matters not

8



--------------------------------------------------------------------------------



 



directly related to the business or planned business of the Company but which
discuss the general state of the industry, government action with respect
thereto and personal opinions.

     6.    Disclosure. The Executive, for a period commencing on the date of
this Agreement through the later of the termination of the Director Term and
November 17, 2005, agrees to communicate the contents of the Executive’s
obligations under Sections 3, 4, 5, 6 and 8 of this Agreement to any business
entity which the Executive intends to be employed by, associated in business
with, or represent.

     7.    Breach.

            (a)  In the event the Executive violates any provision of
Sections 3, 4 or 5 to the extent that there is a specific time period during
which the Executive is prohibited from taking certain actions or from engaging
in certain activities, as set forth in such provision, then, in such event, such
violation will toll the running of such time period from the date of such
violation until such violation ceases.

            (b)  If the Executive is in breach of this Agreement, then the
Company may, at its sole option, bring an action for any expenses, fees and
damages incurred as a result of the breach, with the remainder of this
Agreement, and all promises and covenants herein, remaining in full force and
effect.

            (c)  The Executive acknowledges and agrees that the remedy at law
available to the Company for breach by the Executive of any of the Executive’s
obligations under Sections 3, 4 and 5 of this Agreement would be inadequate and
that damages flowing from such a breach would not readily be susceptible to
being measured in monetary terms. Accordingly, the Executive acknowledges,
consents and agrees that, in addition to any other rights or remedies which the
Company may have at law, in equity or under this Agreement, upon adequate proof
of the Executive’s violation of any provision of Section 3, 4 or 5 of this
Agreement, the Company shall have the right to enforce this Agreement by
specific remedies, which shall include, among other things, temporary and
permanent injunctions, and the Company will be entitled to seek immediate
injunctive relief and may seek to obtain a temporary order restraining any
threatened or further breach, without the necessity of proof of actual damage,
it being the understanding of the undersigned parties hereto that damages, the
forfeitures described above and injunctions shall all be proper modes of relief
and are not to be considered as alternative remedies.

            (d) Without limiting the applicability of Section 7(b) or in any way
affecting the right of the Company to seek equitable remedies thereunder, in the
event that the Executive breaches any of the provisions of Sections 3, 4 or 5 or
engages in any activity that would constitute a breach save for the Executive’s
action being in a state where Section 3, 4 or 5 is not enforceable as a matter
of law, then the Company’s obligation to pay any remaining cash payments that
have not already been paid and to provide any remaining benefits that have not
already been provided to the Executive pursuant to Section 2 shall be terminated
and within ten (10) days of notice of such termination of payment, the Executive
shall return all cash payments and benefits payable pursuant to Section 2.

9



--------------------------------------------------------------------------------



 



            (e)  Any decision by the Company not to exercise any of its rights
under this Section 7 shall not be construed as a waiver of any rights the
Company may have under this Agreement, any other agreement or any statute with
respect to future breaches.

     8.    Continued Availability and Cooperation.

            (a)  Following the Resignation Date and in consideration of the
payments made under Section 2 herein, the Executive shall cooperate fully with
the Company and with the Company’s counsel in connection with any present and
future actual or threatened litigation or administrative proceeding involving
the Company that relates to events, occurrences or conduct occurring (or claimed
to have occurred) during the period of the Executive’s employment by the
Company. This cooperation by the Executive will include, but not be limited to:



       (i)          making himself reasonably available for interviews and
discussions with the Company’s counsel as well as for depositions and trial
testimony upon reasonable notice and in a manner that does not unreasonably
interfere with Executive’s other business activities;



       (ii)          if depositions or trial testimony are to occur, making
himself reasonably available and cooperating in the preparation therefor as and
to the extent that the Company or the Company’s counsel reasonably requests;



       (iii)          refraining from impeding in any way the Company’s
prosecution or defense of such litigation or administrative proceeding; and



       (iv)          cooperating fully in the development and presentation of
the Company’s prosecution or defense of such litigation or administrative
proceeding.

            (b)  The Executive will be reimbursed by the Company for reasonable
travel, lodging, telephone and similar expenses, as well as reasonable
attorneys’ fees (if independent legal counsel is retained on his behalf by the
Company), incurred in connection with any cooperation, consultation and advice
rendered under this Agreement after the Resignation Date. The Executive shall
not unreasonably withhold the Executive’s availability for such cooperation,
consultation and advice. The Company shall pay the Executive at a daily rate of
$1,000 for time incurred for such cooperation following of the later of the
termination of the Director Term and November 17, 2005.

      9.    Full Settlement. The Company’s obligation to make payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others. In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement and such amounts shall
not be reduced whether or not the Executive obtains other employment, except to
the extent such employment constitutes a breach of the promises set forth in
Sections 3, 4 or 5.

10



--------------------------------------------------------------------------------



 



     10.    Successors and Binding Agreement.

           (a)  The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, operation of law or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform this Agreement.

            (b)  This Agreement will be binding upon and inure to the benefit of
the Company and any successor of or to the Company, including, without
limitation, any persons acquiring directly or indirectly all or substantially
all of the business and/or assets of the Company whether by purchase, merger,
consolidation, reorganization or otherwise (and such successor will thereafter
be deemed included in the definition of “the Company” for purposes of this
Agreement), but will not otherwise be assignable or delegable by the Company.
Notwithstanding the foregoing, the Executive agrees that the Company Group may
take all actions necessary to protect their respective Confidential Information
and goodwill by enforcing the provisions of section 3, 4 and 5 in the same
manner and means as the Company.

            (c)  This Agreement will inure to the benefit of and be enforceable
by the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and/or legatees. The death or disability of the
Executive following the execution and delivery of this Agreement will not affect
or revoke this Agreement or excuse any of the obligations of the parties hereto.

            (d)  This Agreement is personal in nature and none of the parties
hereto shall, without the consent of the other parties, assign, transfer or
delegate this Agreement or any rights or obligations hereunder except as
expressly provided in this Section 10. Any purported assignment, transfer or
delegation not so provided for in this Section 10 shall be null and void and of
no consequence.

            (e)  This Agreement is intended to be for the exclusive benefit of
the parties hereto, and except as provided in Subsections (a) and (b) of this
Section 10, no third party will have any rights hereunder.

     11.    Non-Disclosure. Except to the extent that this Agreement or the
terms hereof become publicly known or available because of legally mandated
disclosure and filing requirements of the Securities and Exchange Commission, or
because of any other legal requirement that this Agreement or the terms hereof
be disclosed, or as necessary to enforce either party’s rights hereunder:

            (a) The Executive will maintain the confidentiality of all
provisions of this Agreement and the circumstances and negotiations giving rise
hereto and will not disclose the provisions of this Agreement to any person not
a party hereto (other than (i) the Executive’s spouse, (ii) the Executive’s
attorney, financial advisor and/or tax advisor to the extent necessary for such
advisor to render appropriate legal, financial and tax advice, and (iii) persons
or entities referred to in Section 6 of this Agreement, but only to the extent
required thereby or the circumstances giving rise hereto; provided, however,
each such person or entities shall be bound

11



--------------------------------------------------------------------------------



 



to the terms of Section 5 of this Agreement and any breach by such persons or
entities will have the same effect under Section 6 of this Agreement as a breach
by the Executive).

            (b)  The Company will maintain the confidentiality of all provisions
of this Agreement and the circumstances and negotiations giving rise hereto.

     12.    Notices. For all purposes of this Agreement, all communications
provided for herein will be in writing and will be deemed to have been duly
given when delivered, addressed to the Company (to the attention of the Senior
Vice President and General Counsel of the Company) at its principal executive
offices at 2001 Edmund Halley Drive, Reston, Virginia 20191 and to the Executive
at the Executive’s principal residence at 300 Wye Narrows Drive, Queenstown,
Maryland 21658 or to such other address as any party may have furnished to the
other in writing and in accordance herewith. Notices of change of address will
be effective only upon receipt.

      13.    Taxes; Payments.

            (a)  Subject to Section 2(f), the Executive shall be responsible for
the Executive’s share of any and all federal, state and/or local taxes
applicable to the payments made, and benefits provided or made available, to the
Executive pursuant to this Agreement.

            (b)  The payments to the Executive pursuant to Section 2 of this
Agreement will be made by check or direct deposit to an account designated by
the Executive, and will be reduced by any applicable federal, state and local
tax or other required withholding on such payments.

     14.    Modification, Amendment and Waiver. No provision of this Agreement
may be amended, modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing signed by the Executive and the Company. No
waiver by either party hereto at any time of any breach by the other party
hereto or compliance with any condition or provision of this Agreement to be
performed by such other party will be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

     15.    Entire Agreement; Continuing Indemnification and Other Rights and
Representations

            (a)  Except as expressly provided in this Agreement, this Agreement
will constitute the entire agreement among the parties hereto with respect to
the subject matters covered by this Agreement and will supersede all prior
verbal or written agreements, covenants, communications, understandings,
commitments, policies, representations or warranties, whether oral or written,
by any party hereto or any of its representatives pertaining to such subject
matter.

            (b) The Executive acknowledges that, as a result of his resignation
from employment with the Company, he is not entitled to any compensation and
benefits under the Severance Plan.

12



--------------------------------------------------------------------------------



 



            (c)  The Executive represents that, as of the Resignation Date, he
does not know of any matters not previously presented to the Board or to the
Company’s compliance officers that would require disclosure pursuant to the
Company’s Code of Corporate Conduct.

            (d)  This Agreement will not affect any indemnification or other
rights under any indemnification agreement between the Executive and the Company
or the Company’s articles of incorporation or by-laws. The Company shall
continue the Executive’s coverage under the directors’ and officers’ liability
coverage maintained by the Company as in effect from time to time to the same
extent as other current and former senior executives of the Company in addition
to such coverage as is extended to him as a member of the Board.

            (e)  The parties hereto acknowledge and agree that each party has
reviewed and negotiated the terms and provisions of this Agreement and has had
the opportunity to contribute to its revision. Accordingly, the rule of
construction to the effect that ambiguities are resolved against the drafting
party will not be employed in the interpretation of this Agreement. Rather, the
terms of this Agreement will be construed fairly as to both parties hereto and
not in favor or against either party.

     16.    Dispute Resolution.

            (a)  Any dispute between the parties under this Agreement will be
resolved (except as provided below) through informal arbitration by a single
arbitrator selected under the rules of the American Arbitration Association for
arbitration of employment disputes conducted in Fairfax County, Virginia. Each
party will be entitled to present evidence and argument to the arbitrator. The
arbitrator will have the right only to interpret and apply the provisions of
this Agreement and may not change any of its provisions, except as expressly
provided in Section 18 and only in the event the Company has not brought an
action in a court of competent jurisdiction to enforce the covenants in
Sections 3, 4, or 5 of this Agreement or to enforce the covenants in the
Confidentiality Agreement. The arbitrator will permit reasonable pre-hearing
discovery of facts, to the extent necessary to establish a claim or a defense to
a claim, subject to supervision by the arbitrator. The determination of the
arbitrator will be conclusive and binding upon the parties and judgment upon the
same may be entered in any court having jurisdiction thereof. The arbitrator
will give written notice to the parties stating the arbitrator’s determination,
and will furnish to each party a signed copy of such determination. The expenses
of arbitration will be borne equally by the Company and the Executive or as the
arbitrator equitably determines consistent with the application of state or
federal law; provided, however, that the Executive’s share of such expenses will
not exceed the maximum permitted by law. Any arbitration or action pursuant to
this Section 16 will be governed by and construed in accordance with the
substantive laws of the State of Maryland and, where applicable, federal law,
without giving effect to the principles of conflict of laws of such State.

            (b) Notwithstanding Section 16(a), the Company will not be required
to seek or participate in arbitration regarding any actual or threatened breach
of the Executive’s covenants in Sections 3, 4, or 5 of this Agreement or in the
Confidentiality Agreement, but may pursue its remedies, including injunctive
relief, for such breach in a court of competent jurisdiction in Fairfax County,
Virginia, or in the sole discretion of the Company, in a court of competent
jurisdiction where the Executive has committed or is threatening to commit a
breach of the

13



--------------------------------------------------------------------------------



 



Executive’s covenants, and no arbitrator may make any ruling inconsistent with
the findings or rulings of such court.

           17.    Governing Law; Jurisdiction; Venue. The validity,
interpretation, construction and performance of this Agreement will be governed
by and construed in accordance with the substantive and procedural laws of the
State of Maryland, the domicile of the Executive at the time of his execution of
this Agreement, without giving effect to any otherwise applicable principles of
conflict of laws of such State. The parties agree that the state and federal
courts located in the Commonwealth of Virginia will have jurisdiction in any
action, suit or proceeding based on or arising out of this Agreement and the
parties hereby: (a) submit to the personal jurisdiction of such courts; (b)
consent to service of process in connection with any action, suit or proceeding
against the Executive; and (c) waive any other requirement (whether imposed by
statute, rule of court or otherwise) with respect to personal jurisdiction,
venue or service of process. In addition, in the event the Company determines
that there is an actual or threatened breach by the Executive of his covenants
in Sections 3, 4 or 5 of this Agreement or in the Confidentiality Agreement, the
Company may pursue its remedies, including injunctive relief, for such breach in
a court of competent jurisdiction where the Executive has committed or is
threatening to commit a breach of the Executive’s covenants.

           18.    Validity/Severability. The invalidity or unenforceability of
any provision of this Agreement will not affect the validity or enforceability
of any other provision of this Agreement which will nevertheless remain in full
force and effect. If any provision or clause of this Agreement, or portion
thereof, shall be held by any court or other tribunal of competent jurisdiction
to be illegal, invalid or unenforceable in such jurisdiction, the provision so
held to be invalid, unenforceable or otherwise illegal will be reformed to the
extent (and only to the extent) necessary to make it enforceable, valid or
legal. To the extent any provisions of held to be invalid, unenforceable or
otherwise illegal cannot be reformed, such provisions are to be stricken
herefrom and the remainder of this Agreement will be binding on the parties and
their successors and assigns as if such unenforceable, invalid or illegal
provisions were never included in this Agreement from the first instance. It is
the intention of the parties that, if any court construes any provision or
clause of this Agreement, or any portion thereof, to be illegal, void or
unenforceable because the duration of such provision or the area or matter
covered thereby, such court shall reduce the duration, area, or matter of such
provision, and, in its reduced form, such provision shall then be enforceable
and shall be enforced.

           19.    Counterparts This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original, but all of which
together will constitute one and the same Agreement. The exchange of executed
counterparts by facsimile shall be sufficient to bind the parties. Each party
shall deliver to the other executed originals by overnight mail service.

           20.    Captions and Section Headings. Captions and section headings
used herein are for convenience and are not part of this Agreement and will not
be used in construing it.

           21.    Authorization by the Company. The Company represents and
warrants to the Executive that the execution, delivery and performance of this
Agreement and the

14



--------------------------------------------------------------------------------



 



consummation of the transactions contemplated hereby have been duly and validly
authorized and that all corporate action required to be taken by the Company for
the execution, delivery and performance of this Agreement has been duly and
effectively taken.

           22.    Further Assurances. Each party hereto shall execute such
additional documents, and do such additional things, as may reasonably be
requested by the other party to effectuate the purposes and provisions of this
Agreement.

[The remainder of this page is intentionally blank.]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
on the date set forth above.

            Nextel Communications, Inc.     Witness:


--------------------------------------------------------------------------------

  By: /s/ Timothy M. Donahue


--------------------------------------------------------------------------------

Timothy M. Donahue
President and Chief Executive Officer   Witness:


--------------------------------------------------------------------------------

  /s/ Morgan E. O’Brien


--------------------------------------------------------------------------------

Morgan E. O’Brien

 



--------------------------------------------------------------------------------



 



EXHIBIT A

[Attach Schedule of All Options Granted]

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1

     The following unvested options will vest and remain exercisable in
accordance with Section 2(b)(i) of the Agreement:

                                  Grant Date   Plan ID   Grant Type   Options  
Option Price

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

2/17/2000
  Plan 10   Non-qualified     50,000     $ 61.9375  
2/20/2001
  Plan 10   Non-qualified     25,000     $ 22.3125  
7/27/2001
  Plan 10   Non-qualified     6,563     $ 17.3600  
9/28/2001
  Plan 10   Non-qualified     7,188     $ 8.6400  
11/30/2001
  Plan 10   Non-qualified     7,813     $ 10.7100  
2/13/2002
  Plan 10   Non-qualified     44,682     $ 5.0200  
4/23/2002
  Plan 10   Non-qualified     90,626     $ 5.3500  
2/13/2003
  Plan 10   Non-qualified     50,001     $ 12.3100  
5/30/2003
  Plan 10   Non-qualified     13,438     $ 14.9900  
8/29/2003
  Plan 10   Non-qualified     14,376     $ 19.3300  

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2

The following vested options will remain exercisable in accordance with Section
2(b)(ii) of the Agreement:

                                  Grant Date   Plan ID   Grant Type   Options  
Option Price

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

2/11/1998
  Plan 10   Non-qualified     100,000     $ 13.2813  
2/18/1999
  Plan 10   Non-qualified     100,000     $ 15.2813  
2/17/2000
  Plan 10   Non-qualified     150,000     $ 61.9375  
2/20/2001
  Plan 10   Non-qualified     75,000     $ 22.3125  
7/27/2001
  Plan 10   Non-qualified     8,437     $ 17.3600  
2/13/2003
  Plan 10   Non-qualified     9,999     $ 12.3100  
5/30/2003
  Plan 10   Non-qualified     1,562     $ 14.9900  
8/29/2003
  Plan 10   Non-qualified     624     $ 19.3300  

 



--------------------------------------------------------------------------------



 



EXHIBIT B

[Attach Nextel Non-Disclosure and Assignment of Inventions Agreement, dated
August 27, 2003]

 



--------------------------------------------------------------------------------



 



EXHIBIT C

Form of Release

     WHEREAS, Nextel Communications, Inc. a Delaware corporation, and MORGAN E.
O’BRIEN (the “Executive”) are parties to a Resignation and Non-Competition
Agreement, dated November 11, 2003 (the “Agreement”); and

     WHEREAS, the Executive’s employment with the Company terminated on the
Resignation Date (as defined in Section 1 of the Agreement); and

     WHEREAS, the Executive is required to sign this release (the “Release”)
within twenty-one days after his Resignation Date in order to receive the
payments to be made and the benefits to be received by the Executive pursuant to
Section 2 of the Agreement.

     NOW THEREFORE, in consideration of the promises and agreements contained
herein and other good and valuable consideration, the sufficiency and receipt of
which are hereby acknowledged, and intending to be legally bound, the Executive
agrees as follows:

     This Release is effective on the Effective Date, as defined in Section 7(b)
hereof.

     1.    As a material inducement to the Company to enter into the Agreement
and in consideration of the payments to be made and the benefits to be received
by the Executive pursuant to Section 2 of the Agreement, the Executive, for
himself and the Executive’s dependents, successors, assigns, heirs, executors
and administrators (and the Executive’s and their legal representatives of every
kind), hereby irrevocably and unconditionally releases, acquits and forever
discharges Nextel Communications, Inc. (the “Company”, a term which for purposes
of this Release includes its parents, predecessors, subsidiaries, divisions,
successors-in-interest, related or affiliated companies, successors, all of its
and their current and former officers, directors, stockholders, members,
employees, heirs, assigns, representatives, insurers, agents and counsel and all
persons acting by, through, under or in concert with any of them, unless the
context otherwise clearly requires) from any and all arbitrations, claims,
charges, liabilities, obligations, promises, agreements, controversies, damages,
actions, causes of action, suits, rights, demands, costs, losses, debts and
expenses including claims for attorney’s fees, demands, damages, suits,
proceedings, actions and/or causes of action of any kind and every description,
whether known or unknown, which the Executive now has or may have had for, upon,
or by reason of any cause whatsoever, known or unknown, suspected or unsuspected
(collectively “Claims”) that the Executive now has, may have, owns, or holds, or
claims to have, own, or hold, or any time had, owned, or held, or claimed to
have had, owned, or held against the Company, up through the date of the
execution of this Release. This complete release of Claims includes, without
express or implied limitation, the release of all Claims of breach of express or
implied contract; all Claims related to the Executive’s employment and the
termination of his employment; all Claims of wrongful termination of employment
whether in contract or tort; all Claims of intentional, reckless, or negligent
infliction of emotional distress; all Claims of breach of any express or implied
covenant of employment, including the covenant of good faith and fair dealing;
all Claims of interference with contractual or advantageous relations, whether

 



--------------------------------------------------------------------------------



 



prospective or existing; all Claims of deceit or misrepresentation; all Claims
of discrimination under local, state or federal law; and any legal restrictions
on the Company’s right to terminate employees, or any federal, state, local
statutory or common law or other governmental statute, regulation or ordinance,
including, without limitation, Section 1981 of Title 42 of the United States
Code, 42 U.S.C. §1981; and/or Title VII of the Civil Rights Act of 1964; the Age
Discrimination in Employment Act; the Americans with Disabilities Act; the Equal
Pay Act; the Fair Labor Standards Act; the Family and Medical Leave Act; the
Employee Retirement Income Security Act of 1974, as amended; the Rehabilitation
Act of 1973; the Racketeer Influenced and Corrupt Organizations Act; the
Virginia Human Rights Act; Chapter 11 of the 1976 Code of Fairfax County,
Virginia; the Maryland Human Relations Act; the Maryland Equal Pay for Equal
Work Act; all Claims of defamation or damage to reputation; all Claims for
reinstatement; all Claims for punitive or emotional distress damages; all Claims
for wages, bonuses, severance, back or front pay or other forms of compensation
which are based upon or arise from the acts, practices, transactions, events,
and/or facts underlying any wage claim that was or could have been asserted; and
all Claims for attorney’s fees and costs. This complete release of claims does
not include a release of any Claims that arise from the Company’s obligations
under the Agreement, to any benefits under the Company’s employee benefit plans
to which he is or will be entitled pursuant to the terms of such plans in the
ordinary course, except as otherwise provided in Section 2 of the Agreement, or
to any indemnity against claims, costs or expenses to which he may be entitled
as a result of having served as an officer or director of the Company or any of
its affiliates pursuant to their respective articles or by-laws, any agreement
with the Executive or any policies of insurance they may maintain.

     2.    The Executive understands and acknowledges that the Company does not
admit any violation of law, liability or invasion of any of his rights and that
any such violation, liability or invasion is expressly denied. The consideration
provided for this Release is made for the purpose of settling and extinguishing
all claims and rights (and every other similar or dissimilar matter) that the
Executive ever had or now may have against the Company to the extent provided in
this Release. The Executive further agrees and acknowledges that no
representations, promises or inducements have been made by the Company other
than as appear in the Agreement.

     3.    The Executive agrees to release and discharge the Company, not only
from any and all claims which he could make on his own behalf, but also those
which may or could be brought by any person or organization, on his behalf for
monetary relief, and he specifically waives any right to recovery, directly or
indirectly, in connection with any class action or representative proceeding in
which a claim or claims against the Company for monetary relief may arise, in
whole or in part, from any event which occurred up through and including the
date of the Agreement.

     4.    The Executive acknowledges that his waiver and release of rights and
claims as set forth in the Agreement is in exchange for valuable consideration
which he would not otherwise be entitled to receive.

     5.    The parties understand, agree and intend that, upon receipt of
payments by the Company referred to in Section 2 of the Agreement, the Executive
will have received complete satisfaction of any and all claims, whether known,
suspected, or unknown, that he may

2



--------------------------------------------------------------------------------



 



have or had against Company, and he thereby waives any and all relief not
explicitly provided for herein.

     6.    The Executive agrees to pay any reasonable legal fees or costs
incurred by the Company as a result of any breach of his promises in this
Release, including his promise to fully release Company from all claims and to
compensate its attorneys for their legal fees, except to the extent that he
challenges the validity of the Release under the Age Discrimination in
Employment Act, in which case the Company may only recover such fees and
expenses as may be permitted by state and federal law.

     7.    The Executive further agrees and acknowledges that:

           (a)  the Executive represents and agrees that he has been advised by
the Company to consult with his own legal counsel prior to executing and
delivering this Release, has had an opportunity to consult with and to be
advised by legal counsel of the Executive’s choice, fully understands the terms
of this Release, and enters into this Release freely, voluntarily, without
coercion or duress of any kind and intending to be bound;

           (b)  the Executive acknowledges that he has been given the
opportunity to consider the Agreement and this Release for a period of at least
twenty-one (21) days. In the event that the Executive has executed the Agreement
and this Release within less than twenty-one (21) days of the date of its
delivery to him, the Executive acknowledges that such decision was entirely
voluntary and that he had the opportunity to consider the Agreement and this
Release for the entire twenty-one (21) day period. The Executive and the Company
acknowledge that for a period of seven (7) days from the date that the Executive
executes this Release (the “Revocation Period”), he shall retain the right to
revoke this Release by written notice that is received by Leonard J. Kennedy,
Senior Vice President and General Counsel before the end of such Revocation
Period. Provided that this Release is not revoked pursuant to the preceding
sentence, the Agreement and this Release shall become effective, binding,
irrevocable and enforceable on the date immediately following the last day of
the Revocation Period (the “Effective Date”). If the Executive exercises his
right to revoke this Release, the Executive will forfeit his right to receive
any of the benefits provided for herein or therein, without affecting the
effectiveness of the termination of the Executive’s employment with the Company
under Section 1 of the Agreement and without altering the termination of the
Executive’s employment from all offices and any directorships of each of the
Company’s subsidiaries and affiliates, and any fiduciary positions as of
November 11, 2003.

     8.    The Executive represents that he has not filed any complaints or
lawsuits against the Company with any government agency or any court, and that
he will not seek to recover any monetary damages in the future with respect to
Claims that arose prior to the Effective Date of the Agreement; provided,
however, that this shall not limit the Executive from filing a lawsuit or
initiating an arbitration for the sole purpose of enforcing the Executive’s
rights under the Agreement or this Release.

     9.    The Executive waives and releases any claim that the Executive has or
may have to reemployment. The Executive agrees that the Executive will not seek
employment with the Company at any time in the future.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive has executed and delivered this Release
on the date set forth below.

        Dated:

--------------------------------------------------------------------------------

   


--------------------------------------------------------------------------------

Morgan E. O’Brien

 